 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                             EASTERN DISTRICT OF CALIFORNIA
 9
     H.W.J. DESIGNS FOR AGRIBUSINESS, INC.         Case No. 1:17−cv−00272−AWI−SKO
10   and SAMUEL SON & CO. (USA) INC.,
                                                   ORDER GRANTING
11                                  Plaintiffs,    JOINT MOTION FOR LEAVE TO FILE
                                                   ADDITIONAL EVIDENCE
12               vs.
13                                                 Judge: Hon. Anthony W. Ishii
     RETHCEIF ENTERPRISES, LLC, and L.P.           Ctrm: #2 (8th Floor)
14   BROWN COMPANY, INC.,

                                  Defendants.      Complaint Filed:   February 24, 2017
15

16

17

18

19

20

21

22

23

24

25

26

27

28
     ORDER GRANTING JOINT MOTION FOR LEAVE TO FILE ADDITIONAL EVIDENCE - Case No. 1:17-cv-00272-
     AWI-SKO
    1              This matter came before the Court upon the Parties’ JOINT MOTION FOR LEAVE TO FILE
    2   ADDITIONAL EVIDENCE. Having reviewed the motion and other pertinent parts of the record, the
    3   Court hereby ORDERS AND ADJUDGES as follows:
    4              The Motion is GRANTED. The Parties are given leave to file the additional evidence, attached
    5   as Exhibits A and B, to the above-referenced motion.
    6
        IT IS SO ORDERED.
    7

    8   Dated:      June 14, 2019
                                                     SENIOR DISTRICT JUDGE
    9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
          ORDER GRANTING JOINT MOTION FOR LEAVE TO FILE ADDITIONAL EVIDENCE - Case No. 1:17-cv-00272-
          AWI-SKO
                                                        -1-
4847-7479-2088.3
